Mr. Justice Sample delivered the opinion of the Court. The appellant was found to be the father of the bastard child of Estella Elston, and appealed the case to this court. Humorous errors are assigned. The third, sixth, seventh, eighth and ninth instructions given for the appellee, were erroneous. The eighth was: “ The court instructs the j ury that the mother of the child is most likely to know who its father is, and by whom it was begotten, and it is for the jury to determine from all the evidence in the case, and all the circumstances, whether they believe the prosecuting witness has told the truth in this case or not.” Comment is unnecessary on this instruction. The ninth instruction is as fatally defective. The appellee filed no briefs in this case, and therefore, under rule 27 of this court, we are authorized to reverse. The judgment is reversed and the cause remanded.